Exhibit 10.5

AMENDMENT TO THE

ALLIANT ENERGY CORPORATION SEVERANCE PLAN

WHEREAS, the Compensation and Personnel Committee (the “Committee”) of the Board
of Directors of ALLIANT ENERGY CORPORATION (the “Company”), has determined that
it is in the best interests of the Company to amend the Alliant Energy
Corporation Severance Plan (the “Severance Plan”); and

WHEREAS, the Committee expressly reserves the right to modify, amend, suspend or
terminate the Severance Plan, in whole or in part at any time, by the use of a
written amendment; and

WHEREAS, under the Severance Plan, an Employee (within the meaning of the
Severance Plan) may continue medical and dental coverage in accordance with the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for up to 18 months
following such Employee’s termination of employment, in which case the Company
will pay the related coverage premium expenses with respect to the first six
months following such termination, and the Employee will be solely responsible
for coverage premium expenses with respect to the seventh through eighteenth
month following such termination; and

WHEREAS, Employees who have performed services for the Company for no less than
ten years and are eligible for retirement may be eligible for retiree medical
coverage under retiree medical plans maintained by the Company or its
affiliates.

NOW, THEREFORE BE IT:

RESOLVED, that, effective as of January 1, 2012, notwithstanding any provision
of the Severance Plan to the contrary, the Severance Agreement and Release
(within the meaning of the Severance Plan) and any other agreement or release
required to be executed by an Employee as a condition for the receipt of any
payments or benefits under the Severance Plan must become effective and
irrevocable no later than the 52nd day after the termination of the Employee’s
employment in order for such Employee to receive benefits under the Severance
Plan and the payment or provision of any such payments or benefits shall
commence on the 60th day following such termination of employment; and

FURTHER RESOLVED, that, effective as of January 1, 2012, notwithstanding any
provision of the Severance Plan to the contrary, the Company shall be considered
to have terminated an Employee’s employment for “Cause”, for purposes of the
Severance Plan, if such termination is a result of (A) such Employee engaging in
intentional conduct not taken in good faith that has caused demonstrable and
serious financial injury to the Company, as evidenced by a determination in a
binding and final judgment, order or decree of a court or administrative agency
of competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (B) such Employee being



--------------------------------------------------------------------------------

convicted of a felony (as evidenced by a binding and final judgment, order or
decree of a court of competent jurisdiction, in effect after exhaustion or lapse
of all rights of appeal), which substantially impairs such Employee’s ability to
perform his or her duties or responsibilities; or (C) the continuing willful and
unreasonable refusal by such Employee to perform such Employee’s duties or
responsibilities.

FURTHER RESOLVED, that, effective as of January 1, 2012, notwithstanding any
provision of the Severance Plan to the contrary, any Employee eligible for
payments or benefits under the Severance Plan who, upon termination of
employment, is also eligible for participation in any retiree medical benefit
plan maintained by the Company or its affiliates shall be entitled to six months
of paid retiree medical coverage in lieu of the payment of any COBRA premium by
the Company, under the Severance Plan.

FURTHER RESOLVED, that except as amended hereby, the Severance Plan continues
and shall remain in full force and effect in all respects.